 

Green Brick Partners, Inc. 8-K [grbk-8k_073015.htm]

 

Exhibit 10.7

 

 



 

[Space above this line for recorder’s office]

 



AFTER RECORDING PLEASE RETURN TO:                               STATE OF GEORGIA
          COUNTY OF FULTON    



 

DEED TO SECURE DEBT, ASSIGNMENT OF RENTS



AND LEASES, SECURITY AGREEMENT AND FIXTURE FILING

 

THIS INDENTURE (hereinafter called the “Security Deed”), made as of the 30th day
of July, 2015, between JOHNS CREEK 206, LLC, a Georgia limited liability
company, having an address of 2805 North Dallas Parkway, Suite 400, Plano, Texas
75093 (hereinafter called the “Grantor”), and Inwood National Bank, a national
banking association having an address of 7621 Inwood Road, Dallas, Texas 75209
(hereinafter called the “Grantee”),

 

WITNESSETH:

 

That for and in consideration of the sum of ONE HUNDRED AND NO/100 DOLLARS
($100.00) in hand paid and the other considerations hereinafter mentioned,
receipt whereof is hereby acknowledged, the Grantor does hereby bargain, sell,
grant and convey to the Grantee, its successors and assigns, subject to the
exceptions set forth on Exhibit B, all of that tract or parcel of land located
in Fulton County, Georgia, being more particularly described in Exhibit A,
attached hereto and by this reference incorporated herein and made a part
hereof, TOGETHER WITH all buildings, structures, improvements, fixtures,
furniture and appliances and other personal property now or hereafter located
thereon or now or hereafter used in connection therewith (all such land,
personal property, and other property hereinafter sometimes collectively called
the “premises”).

 

 

 

 



TOGETHER WITH all rights, title and interest of Grantor in and to the minerals,
crops, timber and emblements now or hereafter located on the premises;

 

TOGETHER WITH all gas and electric fixtures, radiators, heaters, space heaters,
engines and machinery, boilers, ranges, ovens, elevators, motors, bathtubs,
sinks, water closets, basins, pipes, faucets and other air-conditioning,
plumbing, and heating fixtures, drapes, mirrors, mantles, refrigerating plans,
refrigerators, iceboxes, dishwashers, carpeting, furniture, furnishings,
appliances, fixtures, laundry equipment, cooking apparatus and appurtenances,
and all building material and equipment now or hereafter delivered to the
premises and intended to be installed therein; “goods,” “equipment,” “contract
rights,” “accounts,” “general intangibles” (as said quoted terms are defined in
the Georgia Uniform Commercial Code), chattels and personal property of every
kind and nature whatsoever located on the premises; TOGETHER WITH all renewals
or replacements thereof or articles in substitution therefor and all of the
estate, right, title and interest of the Grantor in and to all property of any
nature whatsoever, now or hereafter situated on the premises or intended to be
used in connection with the operation thereof, all of which shall be deemed to
be fixtures and an accession to the freehold and a part of the realty as between
the parties hereto and all persons claiming by, through or under them and shall
be deemed to be a portion of the security for the indebtedness herein mentioned
and secured by this deed, but in no event shall Grantee exercise any rights
hereunder except during an Event of Default (as defined in the Loan Agreement)
unless otherwise described herein.

 

TOGETHER WITH all and singular the rights, members and appurtenances whatsoever,
in any way belonging, relating or appertaining to any of the premises
hereinabove mentioned or which hereafter shall in any way belong, relate or be
appurtenant thereto, whether now owned or hereafter acquired by the Grantor,
including but not limited to all rents, profits, issues and revenues of the
premises from time to time accruing, whether under leases, tenancies or
otherwise now existing or hereafter created, reserving only the right to the
Grantor to collect the same so long as the Grantor is not in default hereunder
and so long as the same are not subject to garnishment, levy, attachment or
lien. In addition, Grantor hereby assigns, transfers and conveys to Grantee all
Grantor’s right, title and interest in, to and under all leases now or hereafter
leasing or affecting the premises or any part thereof.

 

TO HAVE AND TO HOLD the premises and all parts, rights, members and
appurtenances thereof, to the use, benefit and behoof of the Grantee, its
successors and assigns, in fee simple forever; and the Grantor covenants that
Grantor is lawfully seized and possessed of the premises IN FEE SIMPLE FOREVER,
and has good right to convey the same, that the same are unencumbered and that
the Grantor will warrant and defend the title thereto against the claims of all
persons whomsoever, except as hereinafter expressly provided.

 

This conveyance is intended (i) to constitute a security agreement as required
under the Uniform Commercial Code of Georgia and (ii) to operate and is to be
construed as a deed passing title to the premises to the Grantee and is made
under those provisions of the existing laws of the State of Georgia relating to
Deeds to Secure Debt, and not as a mortgage, and is given to secure (a) a debt
evidenced by a Revolving Line of Credit (hereinafter called the “Note” which is
incorporated herein by reference) dated effective as of the effective date
hereof, executed by GREEN BRICK PARTNERS, INC., a Delaware corporation
(“Borrower”), payable to the order of Grantee in the stated principal sum of
FIFTY MILLION AND 00/100 DOLLARS ($50,000,000.00), with the final payment being
due on or before July 30, 2017, (b) any and all renewals and extensions of the
Note, either in whole or in part, whether at the same, a higher or a lower rate
of interest than is payable under the Note as originally executed; (c) any
consolidation of the Note; and (d) all obligations of Grantor under this
Security Deed.

 



2

 

 

Should the indebtedness secured by this Security Deed be paid according to the
tenor and effect thereof when the same shall become due and payable, and should
Grantor perform all obligations in a timely manner, then this Security Deed
shall be cancelled and surrendered.

 

The Grantor covenants with the Grantee as follows:

 

ARTICLE I

 

1.1   Taxes, Liens and Other Charges.   The Grantor shall pay and discharge when
due all taxes, liens, assessments and charges of every character already levied
or assessed or that may hereafter be levied or assessed upon or against said
premises and all utility charges, whether public or private; and upon demand
will furnish the Grantee receipted bills evidencing such payment. The Grantor
shall not and may not suffer any mechanic’s, materialmens’s, laborer’s,
statutory or other lien to be created or to remain outstanding upon any part of
the premises.

 

1.2   Insurance.   To the extent there are any vertical improvements on the
premises, the Grantor shall keep all buildings and improvements whether now
standing on said premises or hereafter erected, continuously insured for the
full insurable value of the premises and against loss or damage by fire, by the
perils covered by extended coverage insurance, by builders risk insurance, by
loss of rents or business interruption insurance and by malicious mischief
insurance and against such other hazards as the Grantee in its reasonable
discretion required from time to time for the benefit of the Grantee. The
foregoing condition of vertical improvements shall not apply to the requirement
for Grantor to provide general liability insurance as required by Grantee. Any
policies furnished to Grantee will become its property in the event Grantee
becomes owner of said premises by foreclosure or otherwise. Grantee is entitled
in its reasonable discretion, to apply any insurance proceeds received under
this Section 1.2 to the payment of the indebtedness secured hereby or to allow a
portion of such proceeds to be used for restoration.

 

1.3   Care of Premises.   The Grantor shall keep and maintain the improvements
now or hereafter erected on the premises in commercially reasonable condition
and repair, shall not threaten, permit, commit or suffer any waste and shall not
do or suffer to be done anything which increases the risk of fire or other
hazard to the premises or any part thereof. The Grantor shall not, without the
prior written consent of the Grantee, remove nor demolish nor alter the design
or structural character of any building (nor or hereafter erected), fixture,
chattel or other part of the premises unless as a part of Grantor’s ordinary
course of business. If the premises or any part thereof is damaged by fire or
any other cause, the Grantor shall give immediate written notice of the same to
the Grantee. The Grantee or its representative is hereby authorized to enter
upon and inspect the premises at any time during normal business hours with
prior notice to Grantor provided that such entry and inspection shall not
unreasonably interfere with Grantor’s operations on the premises. The Grantor
shall promptly comply with all restrictive covenants, present and future laws,
ordinances, rules and regulations of any governmental authority affecting the
premises or any part thereof. If fire or other casualty damages all or any part
of the premises, the Grantor shall, upon request of Grantee, promptly restore
the premises to the substantially equivalent of its condition immediately prior
to such damage, and if a part of the premises is damaged through condemnation,
the Grantor shall, upon request of Grantee, promptly restore, repair or alter
the remaining property in a manner reasonably satisfactory to the Grantee.

 



3

 

 

1.4   Further Assurances.   At any time, and from time to time, upon request by
the Grantee, the Grantor shall, at the expense of Grantor, make, execute and
deliver or cause to be made, executed and delivered, to the Grantee, any and all
further instruments, certificates and other documents as may, in the reasonable
opinion of the Grantee, be necessary or desirable in order to affirm,
effectuate, complete, or perfect or to continue and preserve the obligations of
the maker of the Note and the security interest of this Security Deed.

 

1.5   Expenses.   The Grantor shall (a) pay or reimburse the Grantee for all
reasonable attorneys’ fees and actual, out-of-pocket costs and expenses incurred
by the Grantee in any proceedings involving the estate or a decedent, an
insolvent or a bankrupt, or in any action, legal proceeding or dispute of any
kind in which the Grantee is made a party, or appears as party plaintiff or
defendant, affecting this Security Deed, the interest created herein, the
premises or the exercise or enforcement of Grantee’s rights under this Security
Deed including but not limited to the exercise of the power of sale of this
Security Deed, any condemnation action involving the premises or any action to
protect the security hereof, and (b) indemnify and hold Grantee harmless from
all actual, out-of-pocket losses and damages incurred by the Grantee in any such
proceedings, action or dispute; and any such fees, costs, expenses, losses or
damages incurred by Grantee will be added to the indebtedness secured by this
Security Deed.

 

1.6   Subrogation.   The Grantee will be subrogated to the claims and liens of
all parties whose claims or liens are discharged or paid with the proceeds of
the indebtedness secured hereby.

 

1.7   Performance by Grantee of Defaults by Grantor.   If the Grantor defaults
in the payment of any tax, lien, assessment or charge levied or assessed against
the premises, in the payment of any utility charge, whether public or private,
in the payment of required insurance premiums, in the procurement of required
insurance coverage, or in the performance or observance of any other covenant,
condition or term of this Security Deed, then the Grantee shall provide Grantor
with written notice of such default and an opportunity to cure as provided for
in the Loan Agreement. If Grantee fails or refuses to timely provide such cure
and evidence after the expiration of the applicable cure period, then Grantee,
at its option, may perform or observe the same, and all payments made or costs
incurred by the Grantee in connection therewith, are secured hereby and shall
be, without demand, immediately repaid by the Grantor to the Grantee with
interest thereon at the rate of ten percent (10%) per annum. Notwithstanding the
foregoing, if Grantor’s failure to timely pay any such amounts referenced above
would cause Grantor’s required insurance hereunder to lapse, or subject Grantor,
Grantee, or the Property to a lien, or otherwise reasonably be considered to
constitute an emergency, then such notice of default shall not be required. The
Grantee is hereby entitled to enter and to authorize others to enter upon the
premises or any part thereof for the purpose of performing or observing any such
defaulted covenant, condition or term, without thereby becoming liable to the
Grantor or any other person in possession holding under the Grantor.

 



4

 

 

1.8   Condemnation.   Grantor, immediately upon obtaining knowledge of the
institution any proceedings for the condemnation of the premises or any portion
thereof, shall notify Grantor of the pendency of such proceedings. The Grantee
is entitled to all compensation, awards, and other payments or relief thereof
and is hereby authorized, at its option, to commence, appear in and prosecute,
in its own or the Grantor’s name, any action or proceeding relating to any
condemnation, and to settle or compromise any claim in connection therewith. All
such compensation, awards, damages, claims, rights of action and proceeds and
the right thereto are hereby assigned by the Grantor to the Grantee, who, after
deducting therefrom all its reasonable, out-of-pocket expenses, including
reasonable attorney’s fees, may release any monies so received by it without
affecting the security interest of this deed and may apply the same in such
manner as the Grantee reasonably determines to the reduction of the indebtedness
secured hereby, to any prepayment fee herein or in the Note provided and any
balance of such monies then remaining will be paid to the Grantor.

 

1.9   Authority.   Grantor hereby warrants and represents that: the execution
and delivery of this Security Deed and Note have been duly authorized and that
there is no provision in Grantor’s articles or certificate of incorporation or
by-laws, as same may have been amended, requiring further consent for such
action by any other entity or person; Grantor is duly organized, validly
existing and in good standing under the laws of the State of Georgia and has
(a) all necessary licenses, authorizations, registrations and approvals and
(b) full power and authority to own its properties and carry on its business as
presently conducted; and the execution and delivery by and performance of its
obligations under this Security Deed will not result in Grantor being in default
under any provision of its articles or certificate of incorporation or by-laws,
as the same may have been amended, or any other security deed, mortgage, deed of
trust or security, credit or other agreement to which it is a party. Grantor
further warrants and represents that Grantor may reasonably be expected to
benefit, directly or indirectly, from granting a lien or security interest in
the Property or other assets of Grantor as security for the Note, and it is in
the best interest of Grantor for Grantor to grant such lien and security
interest.

 



5

 

 

1.10   Security Agreement.

 

(a)      Insofar as the machinery, apparatus, goods, chattels, equipment,
fittings, fixtures, building supplies and materials, articles of personal
property, contract rights, accounts and general intangibles either referred to
or described in this Security Deed, or in any way connected with the use and
enjoyment of the premises is concerned, this Security Deed is hereby made and
declared to be a security agreement, encumbering each and every item of personal
property included herein, in compliance with the provisions of the Uniform
Commercial Code as enacted in the State of Georgia. Grantor and Grantee shall
execute and file a financing statement or statements reciting this Security Deed
to be a security agreement affecting all of said personal property
aforementioned. The remedies for any violation of the security agreement herein
contained are (i) as prescribed herein, (ii) as prescribed by general law, and
(iii) as prescribed by the specific statutory consequences now or hereafter
enacted and specified in said Uniform Commercial Code, all at Grantee’s sole
election. The filing of such financing statement(s) in the records normally
having to do with personal property shall never be construed as in anywise
derogating from or impairing this declaration and hereby stated intention of
Grantor and Grantee that everything used in connection with the production of
income from the premises and/or adapted for use therein and/or which is
described or reflected in this Security Deed, is, and at all times and for all
purposes and in all proceedings both legal or equitable will be, regarded as
part of the real estate irrespective of whether (a) any such item is physically
attached to the premises, (b) serial numbers are used for the better
identification of certain items capable of being thus identified in a recital
contained herein, or (c) any such item is referred to or reflected in any such
financing statement(s) so filed at any time. Similarly, the mention in any such
financing statement(s) of the rights in and to (aa) the proceeds of any
applicable fire, casualty and/or hazard insurance policy, or (bb) any award in
condemnation proceedings for a taking or for loss of value, or (cc) Grantor’s
interest as lessor in any present or future lease or rights to income growing
out of the use and/or occupancy of the premises, whether pursuant to lease or
otherwise, shall never be construed as in anywise altering any of the rights of
Grantee as determined by this instrument or impugning the priority of Grantee’s
lien granted hereby or by any other recorded document, but such mention in such
financing statement(s) is declared to be for the protection of Grantee in the
event any court shall at any time hold with respect to the aforegoing (aa), (bb)
or (cc), that notice of Grantee’s priority of interest to be effective against a
particular class of persons, must be filed in the Uniform Commercial Code
records. This Security Deed, upon filing, shall constitute a “fixture filing”
pursuant to Section 11-9-502(c) of the Uniform Commercial Code. For purposes of
satisfaction of the requirements of said section, the names and addresses of
Grantor, as “debtor”, the Grantee, as “secured party” are set forth in the
introductory paragraph to this Security Deed and the “secured property” is all
of the premises that are or are to become fixtures.

 

(b)      The assignment and security interest herein granted will not be deemed
or construed to constitute Grantee as a “trustee in possession” of the premises,
to obligate Grantee to lease the premises or attempt to do same, or to take any
action, incur any expense or perform or discharge any obligation, duty or
liability whatsoever under any of the leases or otherwise.

 

1.11   Assignment of Rents.   Grantor hereby assigns to Grantee, as further
security for the payment of the indebtedness secured hereby, the rents, rental
payments and charges, issues and profits of the premises, together with all
leases and other documents evidencing such rents, rental payments and charges,
issues and profits now or hereafter in effect and any and all deposits held as
security under said leases and other documents. Nothing contained in the
foregoing sentence will be construed to bind Grantee to the performance of any
of the covenants, conditions or provisions contained in any such lease or other
document or otherwise to impose any obligation on Grantee, except that Grantee
is accountable for any money actually received pursuant to such assignment.
Grantee may (i) to enter upon and take possession of the premises for the
purpose of collecting the said rents, rental payments and charges, issues and
profits, (ii) to dispossess by the usual summary proceedings any tenant or
occupant defaulting in the payment thereof to Grantee, (iii) to let the
premises, or any part thereof, and (iv) to apply said rents, rental payments and
charges, issues and profits, after payment of all necessary charges and
expenses, on account of said indebtedness. Such assignment and grant will
continue in effect until the indebtedness secured hereby is paid. Until the
occurrence of a default hereunder, Grantor is entitled to collect and receive
said rents, rental payments and charges, issues and profits. Grantor agrees to
use said rents, rental payments and charges, issues and profits in payment of
principal and interest becoming due under this Security Deed and in payment of
taxes, assessments, water rates, sewer rents and carrying charges becoming due
against the premises. Grantee may revoke such right of Grantor to collect and
receive such rents, rental payments and charges, issues and profits upon the
occurrence of a default hereunder by giving written notice of such revocation,
served personally upon or sent by registered or certified mail to the record
owner of the premises.

 



6

 

 

1.12   Leases and Other Agreements Effecting the Property.   Grantor shall use
commercially reasonable effort to duly and punctually perform all terms,
covenants, conditions and agreements binding upon it under any lease or any
other agreement of any nature whatsoever which involves or effects the premises
or any part thereof. Grantor shall, at the request of Grantee, furnish Grantee
with executed copies of all Leases now or hereafter created upon the premises or
any part thereof. No substantive modifications of any present or future lease
may be made without Grantee’s consent. Any and all leases must contain language
subordinating such lease, at the option of Grantee, to the lien and security
title of the Security Deed.



 

ARTICLE II

 

2.1   Event of Default.   An event of default under this Security Deed shall
occur if an “Event of Default” occurs under that certain Loan Agreement, dated
effective on or about the date hereof, by and between, among others, Grantor,
Borrower and Grantee, but subject, in any event, to all applicable notice and
cure periods under the Loan Agreement.

 

2.2   Intentionally Deleted.

 

2.3   Right of Grantee to Enter and Take Possession

 

(a)      If any event of default occurs and is continuing, after the expiration
of all applicable notice and cure periods, the Grantor, upon demand of the
Grantee, must forthwith surrender to the Grantee the actual possession of the
premises and if, and to the extent, permitted by law, the Grantee may enter and
take possession of the premises and may exclude the Grantor and the Grantor’s
agents and employees wholly therefrom. Upon every such entering and taking of
possession, the Grantee may hold, store, use, operate, manage, control and
maintain the premises and conduct the business thereof, and from time to time;

 

(i)   make all necessary and proper repairs, renewals, replacements, additions,
betterments and improvements thereto and thereon and purchase or otherwise
acquire additional fixtures, personalty and other property,

 

(ii)   insure or keep the premises insured,

 



7

 

 

(iii)   manage and operate the premises and exercise all the rights and powers
of the Grantor in its name or otherwise, with respect to the same, and

 

(iv)   enter into any and all agreements with respect to the exercise by others
of any of the powers herein granted the Grantee, all as the Grantee may from
time to time reasonably determine to be to its best advantage;

 

and the Grantee may collect and receive all of the income, rents, rental
payments and charges, profits, issues and revenues of the premises, including
those past due as well as those accruing thereafter and, after deducting

 

(aa)   all actual and reasonable expenses of taking, holding, managing and
operating the premises (including reasonable compensation for the services of
all persons employed for such purposes);

 

(bb) the actual and reasonable cost of all such maintenance, repairs, renewals,
replacements, additions, betterments, improvements, purchases, and acquisitions;

 

(cc)   the reasonable cost of such insurance;

 

(dd)   such taxes, assessments and other reasonable, out-of-pocket charges prior
to the lien of this Security Deed as the Grantee may reasonably determine to
pay,

 

(ee)   other proper and reasonable charges upon the premises or any part
thereof, and

 

(ff)   the reasonable compensation and expenses of attorneys and agents of the
Grantee, shall apply the remainder of the money so received by the Grantee,
first to the payment of accrued interest and late charges, and finally to the
payment of overdue installments of principal.

 

(b)   For the purpose of carrying out the provisions of this Paragraph 2.3, the
Grantor hereby constitutes and appoints the Grantee the true and lawful attorney
in fact of the Grantor to do and perform, from time to time, any and all actions
necessary and incidental to such purpose and does, by these presents, ratify and
confirm any and all actions of said attorney in fact in the premises, provided,
however, it is expressly agreed and acknowledged that such appointment is only
effective after and during the continuation of an event of default.

 

(c)   Whenever all such events of default are cured and satisfied, the Grantee
shall surrender possession of the premises to the Grantor, provided that the
right of the Grantee to take possession, from time to time, pursuant to
subparagraph 2.3(a) shall exist if any subsequent event of default.

 



8

 

 

2.4   Appointment of a Receiver; Collection of Rents, Issues, Profits and
Revenues.   If an event of default occurs and is continuing, after the
expiration of all applicable notice and cure periods, the Grantee, is entitled
without notice to obtain from any court of competent jurisdiction the
appointment of a trustee, receiver, liquidator or conservator of the premises,
without regard for the adequacy of the security for the indebtedness secured
hereby and without regard for the solvency of Grantor or any other person, firm
or other entity liable for the payment of the indebtedness secured hereby, and
without regard for any other statutory or common law requirements otherwise
applicable to the appointment of a trustee, receiver, liquidator or conservator,
to take possession of and to operate the premises and to collect the rents,
profits, issues, and revenues thereof; all such rents, issues, profits and
revenues so collected by such trustee, receiver, liquidator or conservator are
deemed to be collected and held by such receiver for the benefit of Grantee and
applied in the manner provided in subparagraph 2.3(a). The Grantor will pay to
the Grantee upon demand all reasonable, out-of-pocket expenses, including
reasonable receiver’s fees, attorneys’ fees, costs and agents’ compensation,
incurred pursuant to the provisions in this Paragraph 2.4; and all such expenses
shall be secured by this Security Deed. In the event that the rents, rental
payments and charges, issues, profits and revenues of the premises are collected
by a trustee, receiver, liquidator or conservator (whether appointed pursuant to
the provisions of subparagraph 2.4(a) or otherwise), or a trustee or a debtor in
possession pursuant to a bankruptcy, arrangement, reorganization or insolvency
proceedings, all such rents, rental payments and charges, issues, profits and
revenues so collected deemed to be collected and held by such receiver,
liquidator, conservator, trustee or debtor in possession for the benefit of
Grantee and shall be applied in the manner provided in subparagraph 2.3(a)

 

2.5   Power of Sale.   When the indebtedness secured hereby becomes due, whether
by acceleration or otherwise, the Grantee, at its option, may sell the premises
or any part of the premises at public sale or sales before the door of the
courthouse of the County in which the premises or any part of the premises is
situated, to the highest bidder for cash, in order to pay the indebtedness
secured hereby and any other amounts due thereon or thereunder and insurance
premiums, liens, assessments, taxes and charges, including utility charges, if
any, with accrued interest thereon, and all expenses of the sale and of all
proceedings in connection therewith, including reasonable attorney’s fees, if
incurred, after advertising the time, place and terms of sale once a week for
four (4) weeks immediately preceding such sale (but without regard to the number
of days) in a newspaper in which Sheriff’s sales are advertised in said County.
The Grantee may bid for and acquire the premises or any part thereof and in lieu
of paying cash therefor may make settlement for the purchase price by crediting
upon the indebtedness secured by this Security Deed the net sales price after
deducting therefrom the expenses of the sale and the costs of the action and any
other sums which Grantee is authorized to deduct under this Security Deed. In
case Grantee shall have proceeded to enforce any right, power or remedy under
this Security Deed by foreclosure, entry or otherwise, or in the event Grantee
commences advertising of the intended exercise of the sale under power provided
hereunder, and such proceeding or advertisement shall have been withdrawn,
discontinued or abandoned for any reason, or shall have been determined
adversely to Grantee, then in every such case, (i) all rights, powers and
remedies of Grantee shall continue as if no such proceeding had been taken, (ii)
neither this Security Deed, nor the Note, nor the secured indebtedness, nor any
other instrument concerned therewith, shall be or shall be deemed to have been
reinstated or otherwise affected by such withdrawal, discontinuance or
abandonment; and Grantor hereby expressly waives the benefit of any statute or
rule of law now provided, or which may hereafter be provided, which would
produce a result contrary to or in conflict with the above.

 



9

 

 

2.6   Authority to Convey.   At any such public sale, the Grantee may execute
and deliver to the purchaser a conveyance of the premises or any part of the
premises in fee simple with full warranties of title and to this end, the
Grantor hereby constitutes and appoints the Grantee the agent and attorney in
fact of the Grantor to make such sale and conveyance, and thereby to divest the
Grantor of all right, title and equity that the Grantor may have in and to the
premises and to vest the same in the purchaser or purchasers at such sale or
sales, and all the acts and doings of said agent and attorney in fact are hereby
ratified and confirmed and any recitals in said conveyance or conveyances as to
facts essential to a valid sale shall be binding on the Grantor. The aforesaid
power of sale and agency hereby granted are coupled with an interest and are
irrevocable by death or otherwise, are granted as cumulative of the other
remedies provided by law for collection of the indebtedness secured hereby and
shall not be exhausted by one exercise thereof but may be exercised until full
payment of all sums secured hereby

 

2.7   Application of the Proceeds of Sale.   Upon any such public sale pursuant
to the aforementioned power of sale and agency, the proceeds of said sale are
applied first to payment of the reasonable expenses of such sale and of all
proceedings in connection therewith, including reasonable attorneys’ fees, then
to that portion of the indebtedness secured hereby which represents accrued
unpaid interest and late charges, then to the remaining indebtedness secured
hereby, and finally, the remainder, if any, are paid to the Grantor.

 

2.8   Grantor as Tenant Holding Over.   If a public sale under the aforesaid
power of sale and agency occurs, the Grantor is deemed a tenant holding over and
shall forthwith deliver possession to the purchaser or purchasers at such sale
or be summarily dispossessed according to the provisions of law applicable to
tenants holding over.

 

2.9   No Effect.   No recovery of any judgment by Grantee against Borrower or
Grantor and no levy of an execution under any judgment upon the Secured Property
or upon any other property of Borrower or Grantor shall affect in any manner or
to any extent, the lien and title of this Security Deed upon the Secured
Property or any part thereof, or any liens, titles, rights, powers or remedies
of Grantee hereunder, but such liens, titles, rights, powers and remedies of
Grantee shall continue unimpaired as before.

 

2.10   Tenants.   Grantee, at its option, is authorized to foreclose this
Security subject to the rights of any tenants of the Secured Property, and the
failure to make any such tenants parties to any such foreclosure proceedings and
to foreclose their rights will not be, nor be asserted to be by Grantor, a
defense to any proceedings instituted by Grantee to collect the sums secured
hereby.

 

2.11   Discontinuance of Proceedings and Restoration of the Parties.   If the
Grantee proceeds to enforce any right or remedy under this Security Deed by
receiver, entry or otherwise, and such proceedings are discontinued or abandoned
for any reason or determined adversely to the Grantee, then and in every such
case the Grantor and the Grantee are restored to their former positions and
rights hereunder, and all rights, powers and remedies of the Grantee continue as
if no such proceeding had been taken.

 



10

 

 

2.12   Remedies Cumulative.   No right, power or remedy conferred upon or
reserved by the Grantee by this Security Deed is intended to be exclusive of any
other right, power or remedy, but each and every such right, power and remedy
are cumulative and concurrent and in addition to any other right, power and
remedy given hereunder or now or hereafter existing at law or in equity or by
statute.

 

2.13   WAIVER.   BY EXECUTION OF THIS SECURITY DEED, GRANTOR EXPRESSLY: (A)
ACKNOWLEDGES THE RIGHT TO ACCELERATE THE INDEBTEDNESS EVIDENCED BY THE NOTE AND
THE POWER OF ATTORNEY GIVEN HEREIN TO GRANTEE TO SELL THE SECURED PROPERTY BY
NONJUDICIAL FORECLOSURE UPON DEFAULT BY GRANTOR WITHOUT ANY JUDICIAL HEARING AND
WITHOUT ANY NOTICE (EXCEPT AS OTHERWISE PROVIDED HEREIN); (B) EXCEPT TO THE
EXTENT PROVIDED OTHERWISE HEREIN, WAIVES ANY AND ALL RIGHTS WHICH GRANTOR MAY
HAVE UNDER THE CONSTITUTION OF THE UNITED STATES (INCLUDING THE FIFTH AND
FOURTEENTH AMENDMENTS THEREOF), THE VARIOUS PROVISIONS OF THE CONSTITUTIONS FOR
THE SEVERAL STATES, OR BY REASON OF ANY OTHER APPLICABLE LAW, TO NOTICE AND TO
JUDICIAL HEARING PRIOR TO THE EXERCISE BY GRANTEE OF ANY RIGHT OR REMEDY HEREIN
PROVIDED TO GRANTEE; (C) ACKNOWLEDGES THAT GRANTOR HAS READ THIS SECURITY DEED
AND ITS PROVISIONS HAVE BEEN EXPLAINED FULLY TO GRANTOR AND GRANTOR HAS
CONSULTED WITH COUNSEL OF GRANTOR’S CHOICE PRIOR TO EXECUTING THIS SECURITY
DEED; AND (D) ACKNOWLEDGES THAT ALL WAIVERS OF THE AFORESAID RIGHTS OF GRANTOR
HAVE BEEN MADE KNOWINGLY, INTENTIONALLY AND WILLINGLY BY GRANTOR AS PART OF A
BARGAINED FOR LOAN TRANSACTION.

 

ARTICLE III

 

3.1   Successors and Assigns Included in Parties.   Whenever in this Security
Deed one of the parties hereto is named or referred to, the heirs, legal
representatives, successors and assigns of such parties are included and all
covenants and agreements contained in this Security Deed by or on behalf of the
Grantor and by or on behalf of the Grantee bind and inure to the benefit of
their respective heirs, legal representatives, successors and assigns, whether
so expressed or not.

 

3.2   Headings.   The headings of the sections, paragraphs and subdivisions of
this Security Deed are for the convenience of reference only, are not to be
considered a part hereof and do not limit or otherwise affect any of the terms
of this Security Deed.

 



11

 

 

3.3   Invalid Provisions to Affect No Others.   If fulfillment of any provision
hereof or any transaction related hereto or to the Note, at the time performance
of such provisions are due, involve transcending the limit of validity
prescribed by law, then ipso facto, the obligation to be fulfilled will be
reduced to the limit of such validity; and if any clause or provision herein
contained operates or would prospectively operate to invalidate this Security
Deed in whole or in part, then such clause or provision only will be held for
naught, as though not herein contained, and the remainder of this Security Deed
remains operative and in full force and effect.

 

3.4   Number and Gender.   Whenever the singular or plural number, masculine or
feminine or neuter gender is used herein, it equally includes the other.

 

3.5   Severability.   Any provision of this Security Deed which is prohibited or
unenforceable in any jurisdiction, is, as to such jurisdiction, ineffective to
the extent of such prohibition or unenforceability without validating the
remaining provisions hereof or effecting the validity or enforceability of such
provisions in any other jurisdiction.

 

3.6   Legal Construction.   The enforcement of this Security Deed is governed,
construed and interpreted by the laws of the State of Georgia. Nothing in this
Security Deed, the Note or in any other agreement between Grantor and Grantee
requires Grantor to pay, or Grantee to accept interest in an amount which would
subject Grantee to any penalty under applicable law. If the payment of any
interest due hereunder or under the Note or any such other agreement would
subject Grantee to any penalty under applicable law, then automatically the
obligations of Grantor to make such payment are reduced at the highest rate
authorized under applicable law.

 

3.7   Controlling Document.   To the extent anything contained herein is
inconsistent with or contrary to the terms of the Loan Agreement, the terms of
the Loan Agreement shall control.

 

3.8   Partial Releases.   This Security Deed shall be subject to the Partial
Release provisions of the Loan Agreement, subject to and conditioned upon
satisfaction of each of the requirements contained in the Loan Agreement.

 

[SIGNATURES COMMENCE ON FOLLOWING PAGES]

 



12

 



 



IN WITNESS WHEREOF, this Security Deed has been duly executed and sealed by
Grantor; any such execution and sealing by a company has been carried out by its
proper manager(s) or officer(s) thereunto duly authorized; the date and year
first above written.

 

    GRANTOR:       Signed, sealed and delivered   Johns Creek 206, LLC in the
presence of:   a Georgia limited liability company           By: /s/ James R.
Brickman (SEAL)       James R. Brickman, Manager         /s/ Richard A. Costello
Unofficial Witness           /s/ John E. Hampton     Notary Public           My
Commission Expires:     January 31, 2016           [NOTARIAL SEAL]    



 



13

 



 

EXHIBIT “A”

 

LEGAL DESCRIPTION

 

ALL THAT TRACT OR PARCEL OF LAND lying and being in Land Lots 385, 386,
395,408,417 and 418 of the 1st District – 1st Section of Fulton County, Georgia
and being more particularly described as follows:

 

BEGINNING at a concrete monument found at the corner common to Land Lots 372,
373, 384 and 385; thence running along the northerly line of Land Lots 385, 395
and 408 South 89 degrees 06 minutes 51 seconds East a distance of 4,002.45 feet
to a concrete monument found at the corner common to Land Lots 407, 408, 417 and
418; thence running along the westerly line of Land Lot 418 North 01 degrees 39
minutes 24 seconds West a distance of 1,315.84 feet to a concrete monument found
at the corner common to Land Lots 406, 407, 418 and 419; thence running along
the northerly line of Land Lot 418 South 89 degrees 35 minutes 31 seconds East a
distance of 1,407.17 feet to a 2” open top pipe found at the corner common to
Land Lots 418, 419, 428 and 429; thence running along the easterly line of Land
Lot 418 South 01 degrees 36 minutes 24 seconds East a distance of 1,285.57 feet
to a 1/2” rebar and cap found at the corner common to Land Lots 417, 418, 429
and 430; thence running along the easterly line of Land Lot 417 South 01 degrees
09 minutes 09 seconds East a distance of 1,213.66 feet to a 1/2” open top pipe
found at the corner common to Land Lots 416, 417, 430 and 431; thence running
along the southerly line of Land Lot 417 North 89 degrees 49 minutes 39 seconds
West a distance of 1,402.37 feet to a 1/2” open top pipe found at the corner
common to Land Lots 408, 409, 416, and 417; thence running along the westerly
line of Land Lot 417 North 01 degrees 18 minutes 39 seconds West a distance of
100.00 feet to an iron pin set; thence leaving said Land Lot Line South 89
degrees 58 minutes 45 seconds West a distance of 1,348.22 feet to an iron pin
set on the westerly line of Land Lot 408; thence running along said westerly
line of Land Lot 408 South 01 degrees 14 minutes 19 seconds East a distance of
100.00 feet to a 2” open top pipe found at the corner common to Land Lots 394,
395, 408 and 409; thence running along the southerly line of Land Lot 395 South
89 degrees 50 minutes 45 seconds West a distance of 1,319.52 feet to a 1/2”
rebar found at the corner common to Land Lots 385, 386, 394 and 395; thence
running along the easterly line of Land Lot 386 South 00 degrees 50 minutes 28
seconds East a distance of 1,392.53 feet to a 1/2” rebar found at the
intersection of the easterly line of Land Lot 386 with the northeasterly R/W
line of Bell Road (60’ R/W); thence running along said R/W line the following
courses and distances: North 47 degrees 18 minutes 46 seconds West a distance of
172.24 feet to a point; thence running along a curve to the right an arc
distance of 803.49 feet, said arc having a radius of 5,699.58 feet and a chord
which bears North 43 degrees 16 minutes 28 seconds West a distance of 802.82
feet to a point; thence running North 39 degrees 14 minutes 09 seconds West a
distance of 1,111.05 feet to an iron pin set at the intersection of the
northeasterly R/W line of Bell Road with the westerly line of Land Lot 385;
thence leaving said R/W line North 50 degrees 45 minutes 02 seconds East a
distance of 543.30 feet to a 1/2” rebar found; thence running North 39 degrees
14 minutes 58 seconds West a distance of 667.26 feet to a 1/2” rebar found on
the westerly line of Land Lot 385; thence running along said westerly line of
Land Lot 385 North 00 degrees 09 minutes 18 seconds West a distance of 224.96
feet to the POINT OF BEGINNING.

 



14

 

 

Said Tract or Parcel containing 206.405 acres.

 

LESS AND EXCEPT:

 

Pod D Phase I Lots: 53, 61, 62, 63, 64, 113, 114 Deed Book 54357, Page 609;



Phase I Lots: 65, 110, 111, 112, 121 Deed Book 54641, Page 236; 

Phase II Lots: 223, 239, 240, 241, 271, 272, 273 Deed Book 54700, Page 663;



Phase I (POD D Phase I) Lots: 52, 54 Deed Book 54792, Page 638; 

Phase II Lots: 266, 267, 268, 269, 270 Deed Book 54792, Page 638; 

Phase II Lots: 244, 246 Deed Book 54924, Page 79; (all the above lots are more
particularly described on the below referenced plats which are incorporated
herein and made a part hereof)

 

and

 

Dedication of right of ways and easements all as shown on those certain recorded
plats of survey of The Palisades at Bellmoore Park Phase I aka Bellmoore Park
Pod D Phase I recorded in Plat Book 379, Pages 37 through 59, Fulton County,
Georgia records, and The Palisades at Bellmoore Park Phase II recorded in Plat
Book 380, Pages 106 through 114, Fulton County, Georgia records.

 



15

 



 

EXHIBIT B

 

1.Matters appearing on that certain recorded plat of survey styled Final Plat
The Palisades at Bellmoore Park – Phase I a/k/a Belhnoore Park – Pod D – Phase I
by Travis Pruitt & Associates, Inc. bearing the seal of H. Lanier Dunn GRLS #
2243 dated October 21, 2014, filed February 3, 2015 and recorded in Plat Book
379, Pages 37 through 59, Fulton County, Georgia records.



2.Matters appearing on that certain recorded plat of survey styled Final Plat
The Palisades at Bellrnoore Park – Phase II by Travis Pruitt & Associates, Inc.,
bearing the seal of H. Lanier Dunn GRLS # 2243 dated March 16, 2015, filed April
9, 2015 and recorded in Plat Book 380, Pages 106 through 114, Fulton County,
Georgia records.



3.Right of Way Easement from H. T. Nichols to Sawnee Electric Membership
Corporation, dated June 15, 1963, filed August 6, 1963 and recorded in Deed Book
4101, Page 263, aforesaid records.



4.Right of Way Easement from William T. Healey III to Sawnee Electric Membership
Corporation, dated September 15, 1980, filed September 19, 1980 and recorded in
Deed Book 7648, Page 156, aforesaid records.



5.Right of Way Easement from William T. Healey III to Sawnee Electric Membership
Corporation, dated November 24, 1980, filed December 15, 1980 and recorded in
Deed Book 7726, Page 6, aforesaid records.



6.Right of Way Easement from Deen Day Smith to Sawnee Electric Membership
Corporation, dated December 15, 1988, filed January 6, 1989 and recorded in Deed
book 12180, Page 164, aforesaid records.



7.Right of Way Deed and easements from Deen Day Smith to Fulton County, dated
March 10, 1989, filed May 25, 1989 and recorded in Deed Book 12524, Page 55,
aforesaid records.



8.Sewer Easement from Deen Day Smith to Fulton County, Georgia, dated
September 4, 1990, filed October 24, 1990 and recorded in Deed Book 13805, Page
180, aforesaid records.



9.Right of Way Deed and easements from William T. Healey, III to Fulton County,
dated June 29, 1990, filed October 24, 1990 and recorded in Deed Book 13805,
Page 245, aforesaid records.



10.Right of Way Easement from Deen Day Smith f/k/a Marian U. Day to Sawnee
Electric Membership Corporation, dated July 15, 1994, filed November 18, 1994
and recorded in Deed Book 18982, Page 150, aforesaid records.



11.Water Reuse Line Easement between Day Family, LLLP a/k/a Day Family, LLLC,
and Fulton County, a Political Subdivision of the State of Georgia, dated
February 3, 2006, filed February 8, 2006 and recorded in Deed Book 41903, Page
51, aforesaid records.



16

 



 

12.Matters appearing on plat of survey styled Pod Exhibit For Bellrnoore Park
dated November 13, 2013, appearing in Deed Book 53346, Page 625, aforesaid
records, attached to instrument recorded at Deed Book 53346, Page 608, aforesaid
records.



13.Memorandum Of Agreement by Robert L. Williams and Deen Day Sanders, Trustees
of The Deen Day Sanders Revocable Trust Dated July 29, 2010 in favor of Johns
Creek 206, LLC, a Georgia Park - Pod D-Phase I recorded in Plat Book 379, Pages
37 through 59, aforesaid records, and the plat of The Palisades at Bellmoore
Park – Phase II recorded at Plat Book 380, Pages 106 through 114, aforesaid
records, include property in Land Lot 416.



17

--------------------------------------------------------------------------------

